Citation Nr: 1241763	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  06-33 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to medication taken for service-connected mental health disabilities.  

2.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to medication taken for service-connected mental health disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his girlfriend



ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from August 1993 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for his cervical and lumbar spine disabilities.  

A hearing was held in February 2010, in St. Petersburg, Florida, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of the proceeding has been associated with the claims file.  In a November 2011 letter, the Veteran was incorrectly notified that the Judge Gallagher was no longer employed by the Board.  However, Judge Gallagher is still employed by the Board and will be rendering the determination in this case

In September 2010 and March 2012, the Board remanded this case for further evidentiary development.  The Board's prior Remand instructions and the subsequent actions of the RO and VA Appeals Management Center (AMC) will be further discussed below.  The Veteran's claims have been returned to the Board.  

In October 2010, the Veteran filed a claim for increased disability benefits for his service-connected major depression and traumatic brain injury with migraines.  See an October 2010 statement from the Veteran.  Although the AMC noted that these claims had been raised by the record, no action was taken.  Also, in January 2012, the Veteran's representative filed a written brief presentation which indicated a claim for additional back disabilities under 38 U.S.C.A. § 1151.  In the March 2012 Remand, the Board noted that, since these matters had not been adjudicated by the Agency of Original Jurisdiction (AOJ), they were not properly before the Board.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (holding that where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  Accordingly, they were referred to the AOJ for appropriate action.  However, no development or adjudication has been undertaken, and thus, the Board must again REFER these issues to the AOJ for consideration in the first instance.  Godfrey and Bernard, both supra.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reasons for Remand:  To ensure compliance with a prior Board Remand and to allow for the initial consideration of additional evidence by the RO/AMC.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

In the March 2012 Remand, the Board noted that, although the most recent VA outpatient treatment records associated with the record were dated in September 2009, the December 2010 VA examiner cited to a VA treatment record dated in December 2010.  This record reflects that the Veteran established primary care with VA in order to fill his prescription medications.  See the December 2010 VA examination report citing to a December 2010 VA treatment record.  Accordingly, since it appeared that the there were outstanding VA treatment records which were not part of the record, the Board instructed that the RO/AMC was to obtain and associate with the claims file all pertinent records of VA treatment from the VA Medical Center in Gainesville, Florida, and the VA Outpatient Clinic in Jacksonville, Florida, dated from September 2009 to the present.  Thereafter, the RO/AMC was to obtain a clarifying opinion addressing the etiologies of the Veteran's lumbar and cervical spine disorders from the October 2010 examiner after a review of all of the evidence of record.  

A computer printout reflects that, in March 2012, the AMC requested all VA treatment records relating to "mental health" from the VA Medical Center in Gainesville, Florida, and the VA Outpatient Clinic in Jacksonville, Florida, dated from September 1, 2009, to February 14, 2012.  See a March 2012 computer printout from the AMC.  Review of the Veteran's VA claims file and Virtual file reflects that no records were received as a result of this request.  

Later in March 2012, the AMC requested appropriate VA opinions as per the instructions of the March 2012 Board Remand.  The April 2012 VA opinions have been associated with the Veteran's VA claims file.  

A computer printout reflects that, in August 2012, the AMC requested "all treatment records" from the VA Medical Center in Gainesville, Florida, and the VA Outpatient Clinic in Jacksonville, Florida, dated from January 23, 2012, to July 23, 2012.  See an August 2012 computer printout from the AMC.  Later that month, VA treatment records from the VA Medical Center in Gainesville, Florida, dated from January 2012 to July 2012 were associated with the Veteran's Virtual VA file.  These records reflect that the Veteran continued to receive his prescription medications, to include narcotic medications, through VA.  The Veteran's claims were readjudicated in an October 2012 Supplemental Statement of the Case (SSOC), and the Veteran's claims were returned to the Board.  

In light of above, the Board concludes that another Remand is necessary because the Board's March 2012 Remand instructions were not substantially completed.  Specifically, the March 2012 computer printout reflects that the AMC did not request all records for VA treatment from the VA Medical Center in Gainesville, Florida, and the VA Outpatient Clinic in Jacksonville, Florida, as instructed in the March 2012 Remand, but rather, requested only records relating to "mental health" treatment.  As a result, there are no records associated with the VA claims file or Virtual file dated between December 2010 and January 2012.  Since it appears that the Veteran continued to receive his prescription medications from VA, to include narcotic medications, during this time period, it is likely that the Veteran reported for VA treatment during that time.  

In light of above, the Veteran's claims must be remanded again, as there is an indication that there are outstanding VA treatment records that have not been associated with the record as per the March 2012 Board instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).  

Further, in November 2012, the Veteran submitted copies of two instances of in-service treatment for his cervical and lumbar spine disorder.  Although one of the records, dated in May 1994, is duplicative of evidence already of record, the other, dated in September 1994, is a new record which has not been considered by the RO or AMC in the first instance.  The Board notes that an SSOC was not issued after the Veteran's submission of this evidence, and the Veteran did not submit a waiver of the RO's initial consideration of such.  As such, it does not appear that the RO or AMC has reviewed this evidence and it must be referred to the RO for review and preparation of a SSOC, if a grant of the benefit sought is not made.  38 C.F.R. § 20.1304(c) (holding that a claimant must submit a written waiver of evidence submitted directly to the Board, or otherwise the new evidence along with the claims folder must be referred back to the RO for consideration).  

Finally, in light of the fact that there remains outstanding medical evidence which may be pertinent to the Veteran's claims, the Board concludes that, after all reasonably identified evidence has been associated with the Veteran's claims file and/or Virtual VA file, addendum opinions from the VA medical professional who provided the April 2012 opinions should be sought.  Although the April 2012 opinions thoroughly address the Veteran's claims, they were rendered without review of all of the evidence of record, and thus, addendum opinions should be obtained in light of all of the evidence of record.  See, generally, Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must obtain all treatment records from the VA Medical Center in Gainesville, Florida and the VA Outpatient Clinic in Jacksonville, Florida, to include the treatment notes dated from September 2009 to the present.  All records obtained should be associated with the record.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  

2.  Thereafter, the RO/AMC must return the Veteran's VA claims file to the medical professional who rendered the April 2012 opinion, if available, and request a clarifying opinion regarding the nature and etiology of the Veteran's cervical and lumbar spine disabilities based on the additional evidence of record.  If necessary, another examination, to include any testing believed to be required to answer the following questions, should be scheduled.  

The examiner should review all treatment records in the claims file as well as the Virtual VA file.  The examiner MUST state whether the Veteran's Virtual VA file was assessable and reviewed.  All pertinent clinical findings and a complete rationale for all opinions expressed should be set forth in the written report.  

The examiner should provide specific diagnoses for the Veteran's cervical and lumbar spine disabilities and provide etiological opinions as to these disabilities.  Specifically, the examiner is asked (i) whether the Veteran's current cervical and lumbar spine disabilities are causally or etiologically related to his military service (ii) whether the Veteran had a cervical spine disability or a lumbar spine disability prior to the May 2005; (iii) if so, whether the Veteran's cervical disability and/or lumbar spine disability was aggravated by the fall; and (iii) whether the fall was caused by the medications taken for his service-connected disabilities or due to another reason.  In making these determinations, it would be helpful if the VA examiner discussed the Veteran's current medication use for his service-connected mental health disabilities, their side effects, and how they specifically affect the Veteran.  The examiner is also asked to discuss medically known or theoretical causes of the Veteran's cervical and lumbar spine disabilities, as distinguished from how it could develop from other causes, in determining the likelihood that the cervical and spine disabilities were caused by the fall as opposed to some other cause.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2012), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of all of the evidence of record.  If the benefits sought are not granted, the Veteran and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court of for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


